Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statement submitted on 11/4/2019 is being considered by the Examiner.
Priority
Examiner acknowledges Applicant’s claim to priority as a Continuation in Part of Application 15/851,740, currently abandoned. 
Claim Objections
Claim 1-3 and 4-6 are objected to because of the following informalities:  
Please amend “to the second baes” (Pg. 12, line 15 of application) to read “to the second base”.  Further regarding claim 1, please amend “when a user provides a force to press…” to incorporate functional language directed towards the switching shaft rather than a user. For example, the limitation may instead include “wherein the switching shaft is configured to…”. 
In claims 2 and 3, please amend the range of teeth to have a dash, i.e. “10-20 teeth” instead of using a “~” symbol. 
In claims 4 and 6, please amend “bias” to recite “biased”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-12 are rejected due to dependency from a rejected claim.
Regarding claim 1, the limitation reciting “the switching shaft engaging with the multiple second engaging teeth and/or the multiple first engaging teeth” does not have sufficient support within the specification. As recited within the claims, the teeth of the switching shaft may engage with the first teeth, the second teeth, or both the first and second teeth simultaneously. However, the specification (page 9, lines 1-16) only provides support for either:
1) a first configuration wherein there is engagement between the switching shaft teeth and both the first and second teeth simultaneously, or 
2) a second configuration wherein there is engagement between the switching shaft teeth and the first teeth. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-12 are rejected due to dependency from a rejected claim.
Regarding claim 1, the subject matter directed towards the switching shaft configurations including the “and/or” statement in combination with the recited first and second positions renders the scope of the claimed invention indefinite as it is not clear what structure is being imparted into the claimed invention. 
Within the scope of the claims, the switching shaft has two positions: a first position in which the first and second teeth are both engaged with the switching shaft 
Further regarding claim 1, it is not clear what is being structurally imparted into the claimed invention due to the recitation of “compress the spring to have an elastic force”. Did applicant intend to recite “compress the spring elastically”? 
Regarding claim 10, it is unclear what is being structurally imparted into the claimed invention by reciting “only the second bore of the second cover has no the multiple second engaging teeth of the first bore”. Please amend to clarify. For the purposes of examination, Examiner is relying upon the first limitation of claim 10 to narrow the claimed invention, i.e. “wherein the second cover is the same shape as the second base”. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closet prior art of record, Bass (US 7703356) discloses an active unit (Figures 3 and 4) having a first base (42) and a first cover (43) which is mounted to the first base;  a front wheel, a middle wheel and a rear wheel (52, 54, 56); outer teeth of the middle wheel (54) being respectively engaged with outer teeth of the front wheel and the rear wheel (52, 56) so that the front wheel, the middle wheel and the rear wheel can rotate simultaneously; a rear recess (adjacent 49b) being defined in a rear portion of the first base; the rear recess having a rear pivotal hole (49b) defined through a bottom thereof;  a polygonal first engaging portion (64) defined centrally in the front wheel (52) for connecting a workpiece (see Figure 3; see square in wheel 52); the rear wheel (56) having an axial hole (66)  defined centrally therethrough; at least one passive unit (40b) including a second base and a second cover which is mounted to the second baes, a first wheel and a second wheel rotatably received in a space between the second base and the second cover (wherein Col. 4, lines 15-22 disclose that modules 40a-c are identical, i.e. therein exists a second base and second cover, as well as additional wheels).
However, Bass, when taken alone or in combination does not teach, suggest, or render obvious the structural requirements between the teeth of the passive unit engaging with the teeth of the active unit, engaging teeth in the hole (49b), or the switching shaft disposed and functioning as required by the claim, in combination with the additional elements of the claim. Bass instead discloses a different locking mechanism by gripping the outer portions (48) of modules (40a-c) using locking member (60).The modifications to meet the claimed invention would require extensive reconstruction to the invention of Bass, wherein the structural integrity and functionality of the modules would not be ensured. The combination of claim elements as recited is considered to be allowable over the prior art of the record. 
Marquardt (US 6923094), considered pertinent prior art to the claimed invention, discloses a tool with multiple modules (see Figures 21-23) provided with internal gearings and sprockets.  Gates (US 10099350) similarly discloses tool bodies (110a, 
Claims 2-12 would be allowable as being dependent from claim 1 if the above described claim objections and 112 rejections were overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723